UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-51384 InterMetro Communications, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0476779 (State of Incorporation) (IRS Employer Identification No.) 2685 Park Center Drive, Building A, Simi Valley, California 93065 (Address of Principal Executive Offices) (Zip Code) (805) 433-8000 (Registrant’s Telephone Number, (Including Area Code) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo □ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this Chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated file, an accelerated file, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated FileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: As of November 14, 2014 there were 103,084,093 shares outstanding of the registrant’s only class of common stock. Table of Contents TABLE OF CONTENTS Part I. Financial Information Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at September 30, 2014 (unaudited) and December31, 2013 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2014 and 2013 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2014 and 2013 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 Part II. Other Information Item 1. Legal Proceedings 32 Item 1 A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements INTERMETRO COMMUNICATIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in Thousands, except par value) September 30, December 31, (unaudited) ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $209 and $174 at September 30, 2014 and December 31, 2013, respectively Deposits 55 55 Prepayments and other current assets Total current assets Property and equipment, net Software development in progress Goodwill Other assets 4 4 Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Accounts payable, trade $ $ Accrued expenses Deferred revenues and customer deposits Borrowings under line of credit facilities - Current portion of note payable to former ATI shareholder 40 40 Current portion of vendor settlements Secured promissory notes, including $879 from related parties net of debt discount of $39 and $108 at September 30, 2014 and December 31, 2013, respectively Total current liabilities Long-term portion of note payable to former ATI shareholder 57 86 Long-term vendor settlements Total liabilities Commitments and contingencies (Note 12 ) Stockholders’ Deficit Series A2 preferred stock — $0.001 par value; 10,000,000 total preferred shares authorized; 787,103 shares issued and outstanding at September 30, 2014 and December 31, 2013 1 1 Series B preferred stock — $0.001 par value; 801,000 and 0 shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively 1 - Common stock — $0.001 par value; 150,000,000 shares authorized; 103,084,093 and 82,736,093 shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively 82 Additional paid-in capital Accumulated deficit (45,103 ) (44,190 ) Total stockholders’ deficit (9,515 ) (12,426 ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents INTERMETRO COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in Thousands, except per share amounts) (Unaudited) Three Months Ended September, 30 Nine Months Ended September, 30 Net revenues $ Network costs Gross profit ) Operating expenses Sales and marketing 62 84 General and administrative Total operating expenses Operating loss (718 ) (608 ) (1,194 ) (1,475 ) Interest expense, net (includes amortization of debt discountof $34 and $47 for the three months ended September 30, 2014 and 2013, respectively and $103 and $129 for the nine months ended September 30, 2014 and 2013, respectively) ) (265 ) ) (791 ) Gain on forgiveness of debt - Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Shares used to calculate basic and diluted net loss per common share (in thousands) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents INTERMETRO COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Nine Months Ended September, 30 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 49 37 Stock based compensation 6 61 Reserve for bad debts 65 24 Amortization of debt discount Gain on forgiveness of debt ) ) Gain on retirement of credit facility ) - (Increase) decrease in assets: Accounts receivable ) Prepayments and other current assets ) ) Increase (decrease) in liabilities: Accounts payable ) Accrued expenses ) ) Vendor settlements ) ) Deferred revenues and customer deposits ) 30 Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Software development in progress ) ) Net cash used in investing activities ) ) Cash flows fromfinancing activities: Principal payments on lines of credit ) ) Proceeds from line of credit Retirement of line of credit ) - Proceeds from issuance of Series B preferred stock Principal payments on note payable to former shareholder ) ) Proceeds from exercise of warrants - 2 Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ 77 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents INTERMETRO COMMUNICATIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1 — Nature of Operations and Summary of Significant Accounting Policies Company Background - InterMetro Communications, Inc., (hereinafter, “InterMetro” or the “Company”) is a Nevada corporation which, through its wholly owned subsidiary, InterMetro Communications, Inc. (Delaware) (hereinafter, “InterMetro Delaware”), is engaged in the business of providing voice over Internet Protocol (“VoIP”) communications services. The Company owns and operates state-of-the-art VoIP switching equipment and network facilities that are utilized to provide traditional phone companies, wireless phone companies, calling card companies and marketers of calling cards with wholesale voice and data services, and voice-enabled application services. The Company’s customers pay the Company for minutes of utilization or bandwidth utilization on its national voice and data network and the Company’s calling card marketing customers pay per calling card sold. The Company’s headquarters is located in Simi Valley, California. Basis of Presentation -The accompanying unaudited interim condensed consolidated financial statements and information have been prepared in accordance with accounting principles generally accepted in the United States of America and in accordance with the instructions for Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and disclosures required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, these condensed consolidated financial statements contain all normal and recurring adjustments considered necessary to present fairly the financial position, results of operations and cash flows for the periods presented. The results for the three and nine month periods ended September 30, 2014 are not necessarily indicative of the results to be expected for the full year. These condensed consolidated statements should be read in conjunction with the Company’s audited consolidated financial statements for the year ended December 31, 2013 which are included in Form 10-K filed by the Company on April 15, 2014. Going Concern - The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern, which contemplates the realization of assets and settlement of obligations in the normal course of business. The Company had a working capital deficit of $9,680,000 and had a total stockholders’ deficit of $9,515,000 as of September 30, 2014.The Company had a net loss of $913,000 for the nine months ended September 30, 2014. In addition, the Company’s revenue for the nine months ended September 30, 2014 was $5.2 million as compared to $9.6 million for the nine months ended September 30, 2013. The Company’s ability to continue as a going concern will require additional financings if its ability to generate cash from operations does not fund required payments on its debt obligations.Obligations to the Company’s debt holders include interest and principal payments to its secured note holders (see Note 7), principal and settlement payments due (see Note 6). The Company has other significant matters of importance, including contingencies such as vendor disputes and lawsuits discussed in Note 12 that could have material adverse consequences, including cessation of operations to the Company at any time. If the Company were to require additional financings in order to fund ongoing operations, there can be no assurance that it will be successful in completing the required financings that could ultimately cause the Company to cease operations.The consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern.There are many claims and obligations that could ultimately cause the Company to cease operations. The report from the Company’s independent registered public accounting firm relating to the year ended December 31, 2013 states that there is substantial doubt about the Company’s ability to continue as a going concern. Management believes that the losses in past years were primarily attributable to continued decline in revenues and additional costs incurred related to building out and supporting a telecommunications infrastructure, and the requirement for continued expansion of the customer base, in order for the Company to become profitable. This resulted in the Company taking on debt and delaying payment to certain vendors.The Company may be required to obtain other financing during the next twelve months or thereafter as a result of future business developments, including any acquisitions of business assets or any shortfall of cash flows generated by future operations in meeting the Company’s ongoing cash requirements. Such financing alternatives could include selling additional equity or debt securities, obtaining long or short-term credit facilities, or selling operating assets. Management continues to work with its historical vendors in order to secure the continued extension of credit. Management believes that cash flows from operations and additional debt conversions are integral to management’s plan to retire past due obligations and be positioned for growth.No assurance can be given, however, that the Company will be successful in restructuring its debt on terms favorable to the Company or at all. Should the Company be unsuccessful in this restructuring, material adverse consequences to the Company could occur such as cessation of its operations.Any sale of additional common stock or convertible equity or debt securities would result in additional dilution to the Company’s stockholders. 6 Table of Contents Principles of Consolidation - The consolidated financial statements include the accounts of InterMetro, InterMetro Delaware, andInterMetro Delaware’swholly owned subsidiary, Advanced Tel, Inc. (“ATI”). All intercompany balances and transactions have been eliminated in consolidation. Use of Estimates - In the normal course of preparing financial statements in conformity with U.S. generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Revenue Recognition - VoIP services are recognized as revenue when services are provided primarily based on usage. Revenues derived from sales of calling cards through retail distribution partners are deferred upon sale of the cards. These deferred revenues are recognized as revenue generally at the time card minutes are expended. The Company has revenue sharing agreements based on successful collections.The Company recognizes revenue from these customers at the time of invoicing based on the history of collections with such customers. The Company recognizes revenue in the period that services are delivered and when the following criteria have been met: persuasive evidence of an arrangement exists, the fees are fixed and determinable, no significant Company obligations remain and collection is reasonably assured. Deferred revenue consists of fees received or billed in advance of the delivery of the services or services performed in which collection is not reasonably assured. This revenue is recognized when the services are provided and no significant Company obligations remain. Revenue from the sale of software and related equipment is generally recognized upon delivery and installation by the customer. Management of the Company assesses the likelihood of collection based on a number of factors, including past transaction history with the customer and the credit worthiness of the customer. Generally, management of the Company does not request collateral from customers. If management of the Company determines that collection of revenues are not reasonably assured, amounts are deferred and recognized as revenue at the time collection becomes reasonably assured, which is generally upon receipt of cash. Accounts Receivable - Accounts receivable consist of trade receivables arising in the normal course of business. The Company does not charge interest on its trade receivables. The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in the Company’s existing accounts receivable. The Company reviews its allowance for doubtful accounts monthly. The Company determines the allowance based upon historical write-off experience, payment history and by reviewing significant past due balances for individual collectability. If estimated allowances for uncollectible accounts subsequently prove insufficient, additional allowances may be required. Network Costs - The Company’s network costs consist of telecommunication costs, leasing collocation facilities and certain build-outs, and depreciation of equipment related to the Company’s network infrastructure.It is not unusual in the Company’s industry to occasionally have disagreements with vendors relating to the amounts billed for services provided between the recipient of those services and the vendor. As a result, the Company currently has disputes with vendors that it believes did not bill certain network charges correctly. Depreciation and Amortization - Depreciation and amortization of property and equipment is computed using the straight-line method based on the following estimated useful lives: Telecommunications equipment 7 years Telecommunications software 18 months to 2 years Computer equipment 3 years Office equipment and furniture 3 years Leasehold improvements Useful life or remaining lease term, which ever is shorter Software Development Costs – Research and development costs are charged to expense as incurred.However, the costs incurred for the development of computer software that will be sold, leased, or otherwise marketed are capitalized when technological feasibility has been established. These capitalized technological costs are subject to an ongoing assessment of recoverability based on anticipated future revenues and changes in hardware and software technologies.Amortization of the capitalized software development costs begins when the product is available for general release to customers.Amortization is computed as the ratio of current gross revenues of a product to the total of current and anticipated future gross revenues for the product.As of September 30, 2014 and December 31, 2013, the Company had capitalized software development costs of approximately $748,000 and $513,000, respectively, for the development of a software that facilitates the routing of call traffic through lowest cost networks. The software was sold to an initial customer in late September 2013 and to a second customer in February 2014. The Company amortized $16,000 of software development costs in the nine months ended September 30, 2014 and none in the same period in 2013. 7 Table of Contents Impairment of Long-Lived Assets - The Company assesses impairment of its long-lived assets in accordance with the provisions of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 360, “Property, Plant and Equipment”.An impairment review is performed whenever events or changes in circumstances indicate that the carrying value may not be recoverable. Factors considered by the Company include: · significant underperformance relative to expected historical or projected future operating results; · significant changes in the manner of use of the acquired assets or the strategy for the Company’s overall business; and · significant negative industry or economic trends. When management of the Company determines that the carrying value of a long-lived asset may not be recoverable based upon the existence of one or more of the above indicators of impairment, an estimate is made of the future undiscounted cash flows expected to result from the use of the asset and its eventual disposition. If the sum of the expected future undiscounted cash flows and eventual disposition is less than the carrying amount of the asset, an impairment loss is recognized in the amount by which the carrying amount of the asset exceeds the fair value of the asset, based on the fair market value if available, or discounted cash flows if not. As of September 30, 2014, the Company has not had an impairment of long-lived assets and is not aware of the existence of any indicators of impairment. Goodwill and Intangible Assets - The Company records goodwill when consideration paid in a business acquisition exceeds the fair value of the net tangible assets and the identified intangible assets acquired. The Company accounts for goodwill and intangible assets in accordance with FASB ASC 350 “Goodwill and Other”. FASB ASC 350 requires that goodwill and intangible assets with indefinite useful lives not be amortized, but instead be tested for impairment at least annually or whenever changes in circumstances indicate that the carrying value of the goodwill may not be recoverable. FASB ASC 350 also requires the Company to amortize intangible assets over their respective finite lives up to their estimated residual values.At September 30, 2014 and December 31, 2013, management does not believe there is any impairment in the value of goodwill. Stock-Based Compensation - The Company has applied FASB ASC 718 “Compensation – Stock Compensation.” For grants to its employees under its 2004 plan and 2007 plan, the Company estimates the fair value of each option award on the date of grant using the Black-Scholes option-pricing model. Expected volatility is based on the historical volatility of a peer group of publicly traded entities.The expected term of the options granted is derived from the average midpoint between vesting and the contractual term, as described in the SEC’s Staff Accounting Bulletin No. 107, “Share-Based Payment.”The risk-free rate for the expected term of the option is based on the U.S. Treasury yield curve in effect at the time of grant. The Company did not grant options under its 2007 plan during the nine months ended September 30, 2014 and did grant options under its 2007 plan during the nine months ended September 30, 2013 (see Note 10). Concentration of Credit Risk - Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of cash, accounts receivable, accounts payable, accrued expenses, and short term debt. The Company maintains its cash with a major financial institution located in the United States. The balances at each financial institution are insured by the Federal Deposit Insurance Corporation up to $250,000. Periodically throughout the year, the Company maintains balances in excess of federally insured limits. The Company encounters a certain amount of risk as a result of a concentration of revenue from a few significant customers and services provided from vendors. Credit is extended to customers based on an evaluation of their financial condition. The Company generally does not require collateral or other security to support accounts receivable. The Company performs ongoing credit evaluations of its customers and records an allowance for potential bad debts based on available information.To date, such losses, if any, have been within management’s expectations. The Company had ten customers which accounted for 53% and 67% of net revenues for the nine months ended September 30, 2014 and 2013, respectively.The Company had accounts receivable balances from two and one customer that accounted for 36% and 13% of total accounts receivable at September 30, 2014 and December 31, 2013, respectively. Income Taxes - The Company recognizes deferred tax liabilities and assets for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred tax liabilities and assets are determined based on the temporary differences between the financial statement and tax basis of assets and liabilities using presently enacted tax rates in effect. Valuation allowances are established when necessary to reduce deferred tax assets to the amounts expected to be realized. Segment and Geographic Information - The Company operates in one principal business segment primarily in the United States. All of the operating results and identified assets are located in the United States. 8 Table of Contents Basic and Diluted Net Income (Loss) per Common Share - Basic net income (loss) per common share excludes dilution for potential common stock issuances and is computed by dividing net loss by the weighted-average number of common shares outstanding for the period. Diluted net income (loss) per share includes dilution for potential common stock issuances when the warrants, options or common stock conversion rights underlying those potential issuances are below the then fair market value of the Company’s common stock and have intrinsic value.As the Company reported a net loss for the three and nine months ended September 30, 2014 and 2013, the conversion of promissory notes and the exercise of stock options and warrants were not considered in the computation of diluted net loss per common share because their effect is anti-dilutive. Recent Accounting Pronouncements - Management does not believe that any recently issued, but not yet effective, accounting standards or pronouncements, if currently adopted, would have a material effect on the Company’s consolidated financial statements. In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers, which requires entities to recognize revenue in a way that depicts the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled to in exchange for those goods or services. The new guidance also requires additional disclosure about the nature, amount, timing and uncertainty of revenue and cash flows arising from customer contracts, including significant judgments and changes in judgments and assets recognized from costs incurred to obtain or fulfill a contract. The amendment is effective for annual reporting periods beginning after December 15, 2016 and interim periods within those annual periods. The Company is currently evaluating the new standard. In August 2014, the FASB issued ASU 2014-15, Presentation of Financial Statements Going Concern (Subtopic 205-40) - Disclosure of Uncertainties about an Entity's Ability to Continue as a Going Concern. This ASU requires management to assess an entity's ability to continue as a going concern by incorporating and expanding upon certain principles that are currently in U.S. auditing standards. Specifically, the ASU (1) provides a definition of the term substantial doubt, (2) requires an evaluation every reporting period including interim periods, (3) provides principles for considering the mitigating effect of management's plans, (4) requires certain disclosures when substantial doubt is alleviated as a result of consideration of management's plans, (5) requires an express statement and other disclosures when substantial doubt is not alleviated, and (6) requires an assessment for a period of one year after the date that the financial statements are issued (or available to be issued). This standard is effective for the fiscal years ending after December 15, 2016, and for annual periods and interim periods thereafter. Early application is permitted. The Company is currently evaluating the new guidance to determine the impact it will have on its consolidated financial statements. 2 — Acquisition On March 31, 2011, the Company was notified that the seller and the former president of Advanced Tel, Inc. (“ATI”), the Company’s wholly owned subsidiary, had filed suit against the Company asserting, among other things, that the Company owed said seller certain amounts related to the agreement entered into by the parties (“Purchase Agreement”) when the Company purchased ATI in 2006.On November 30, 2011, the parties arbitrated a settlement with precedent conditions to be performed by the Company in the first quarter of 2012, conditions that were met on March 14, 2012 resulting in dismissal of the suit on March 14, 2012.As part of the settlement the Company voided the disputed 4,089,930 shares originally issued to the seller in 2008 as part of the stock compensation in the Purchase Agreement and the seller returned to the Company the 308,079 shares issued to him in 2006 also originally part of the Purchase Agreement.All shares were returned to the Company’s Treasury.The Company was to pay the seller a total of $200,000, of which $97,000 remains unpaid at September 30, 2014 and subject to timely monthly payments through March 2017. The Company has completed an integration plan for utilizing the Company’s network to carry the ATI customer traffic. The execution of this plan resulted in a significant cost savings.In addition, ATI has a statutory presence in various state jurisdictions that facilitates the retail sale of the Company’s software and related equipment. These factors were used in the present value of net cash flows analysis that supports the carrying value of ATI Goodwill which was $450,000 at September 30, 2014 and December 31, 2013. 3 — Prepayments and Other Current Assets The following is a summary of the Company’s prepayments and other current assets (in thousands): September 30, December31, (unaudited) Employee advances $
